ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_10_FR.txt.                                                                                450




    OPINION INDIVIDUELLE DE Mme LA JUGE SEBUTINDE

[Traduction]

   Objet et but de la Charte des Nations Unies — Maintien de la paix et de la
sécurité internationales — Rôle de la Cour dans le règlement pacifique des
différends — Juridiction obligatoire de la Cour découlant des déclarations faites en
vertu de la clause facultative énoncée au paragraphe 2 de l’article 36 du Statut de
la Cour, et non de l’existence d’un différend — Existence d’un différend n’étant
que la condition préalable à l’exercice de la compétence — Article 38 du Statut de
la Cour — Détermination objective de l’existence d’un différend étant une
prérogative de la Cour et une question de fond, et non de forme ou de
procédure — Comportement des Parties constituant un élément de preuve
pertinent — Nouvelle condition préalable de la « connaissance, [par le défendeur],
de ce que ses vues se heurtaient à l’« opposition manifeste » du demandeur » étant
formaliste et étrangère à la jurisprudence de la Cour.


                                 Introduction

   1. J’ai voté contre le dispositif de l’arrêt car je ne saurais souscrire à la
décision de la Cour consistant à retenir la première exception de l’Inde, ni
au raisonnement qui la sous-tend. Selon moi, la majorité s’est, de manière
injustiﬁable, écartée de l’approche souple et discrétionnaire qui avait
jusqu’alors toujours été celle de la Cour pour déterminer l’existence d’un
diﬀérend, préférant introduire un nouveau critère strict et formaliste
— celui de la « connaissance » — qui élève le seuil requis en matière de
preuve et posera assurément problème à l’avenir. De surcroît, compte
tenu de l’importance de l’objet de la présente aﬀaire, non seulement pour
les Parties en cause mais aussi pour la communauté internationale dans
son ensemble, je regrette que la Cour ait décidé d’adopter une approche
rigide ayant abouti à un règlement expéditif à ce stade précoce de la
procédure. J’exposerai mes vues plus en détail dans la présente opinion
individuelle.


                        Responsabilité du maintien
               de la paix et de la sécurité internationales

   2. S’il est un enseignement que la communauté internationale a tiré des
tragédies humaines des première et seconde guerres mondiales, c’est la
nécessité d’œuvrer de manière globale et concertée pour
     « préserver les générations futures du ﬂéau de la guerre qui deux fois
     en l’espace d’une vie humaine a inﬂigé à l’humanité d’indicibles souf-
     frances, … proclamer à nouveau notre foi dans les droits fondamen-

                                                                                199

          armes nucléaires et désarmement (op. ind. sebutinde)                       451

     taux de l’homme, dans la dignité et la valeur de la personne humaine,
     dans l’égalité de droits des hommes et des femmes, ainsi que des
     nations, grandes et petites, … créer les conditions nécessaires au
     maintien de la justice et du respect des obligations nées des traités et
     autres sources du droit international… » 1.
  3. Il convient également de rappeler le but qui a présidé de la création
des Nations Unies, à savoir
     « [m]aintenir la paix et la sécurité internationales et à cette ﬁn :
     prendre des mesures collectives eﬃcaces en vue de prévenir et d’écar-
     ter les menaces à la paix et de réprimer tout acte d’agression ou autre
     rupture de la paix, et réaliser, par des moyens paciﬁques, conformé-
     ment aux principes de la justice et du droit international, l’ajuste-
     ment ou le règlement de diﬀérends ou de situations, de caractère
     international, susceptibles de mener à une rupture de la paix » 2.
Aux termes de la Charte, même si la responsabilité du maintien de la paix
et de la sécurité internationales incombe principalement au Conseil de
sécurité 3 et, dans une moindre mesure, à l’Assemblée générale 4, la Cour
internationale de Justice, en tant qu’organe judiciaire principal de l’Orga-
nisation des Nations Unies 5, y contribue également en réglant les diﬀé-
rends entre Etats qui lui sont soumis 6 et en exerçant son rôle consultatif
conformément à la Charte et à son Statut 7. Or, aujourd’hui, le plus grand
danger qui pèse sur la paix et la sécurité internationales — et, de fait, sur
l’humanité tout entière — est la menace ou la perspective d’une guerre
nucléaire.


                    Le TNP et le désarmement nucléaire

   4. Il convient sans doute également de revenir brièvement sur le contexte
historique de l’aﬀaire. Le traité sur la non-prolifération des armes nucléaires
(TNP), qui est entré en vigueur en 1970 8 et dont les objectifs sont de préve-
nir la prolifération des armes nucléaires et la diﬀusion de la technologie y
aﬀérente, de promouvoir la coopération en ce qui concerne l’utilisation
paciﬁque de l’énergie nucléaire et de concourir au désarmement nucléaire,

   1 Charte des Nations Unies, 24 octobre 1945, Recueil des traités (RTNU), vol. 1,

p. XVI, préambule (ci-après, la « Charte »).
   2 Charte des Nations Unies, art. 1.
   3 Ibid., art. 24 1).
   4 Ibid., art. 11.
   5 Ibid., art. 92.
   6 Statut de la Cour internationale de Justice, 18 avril 1946 (ci-après, le « Statut »),

art. 38.
   7 Charte des Nations Unies, art. 96, et Statut, art. 65-68.
   8 Traité sur la non-prolifération des armes nucléaires, RTNU, vol. 729, p. 161, ouvert

à la signature à Londres, Moscou et Washington le 1er juillet 1968 et entré en vigueur le
5 mars 1970.

                                                                                     200

          armes nucléaires et désarmement (op. ind. sebutinde)                         452

compte actuellement 191 Etats parties, dont la République des Iles
Marshall 9. L’Inde, quant à elle, n’a pas signé le TNP (arrêt, par. 17).
Nonobstant les objectifs énoncés dans ce traité, il ressort de la pratique des
Etats que, au cours de ces soixante-dix dernières années, certains ont conti-
nué à fabriquer, acquérir, moderniser, expérimenter ou déployer des armes
nucléaires, et que la menace de l’éventuelle utilisation de ces armes va de
pair avec leur déploiement. De plus, la pratique des Etats montre que, loin
de les proscrire en toute circonstance, la communauté internationale a en
réalité, par voie de traité et à travers l’action du Conseil de sécurité de
l’Organisation des Nations Unies, reconnu que la menace ou l’emploi
d’armes nucléaires pouvait même, dans certains cas, se justiﬁer.
   5. Au mois de décembre 1994, l’Assemblée générale des Nations Unies
a demandé un avis consultatif à la Cour sur la question de la licéité de la
menace ou de l’emploi d’armes nucléaires 10. La question posée par l’As-
semblée générale était assez simple : « Est-il permis en droit international
de recourir à la menace ou à l’emploi d’armes nucléaires en toute circons-
tance ? » Dans son avis, la Cour a considéré qu’il lui était demandé de
« déterminer ce qu’il en [était] de la licéité ou de l’illicéité de la menace ou
de l’emploi d’armes nucléaires » 11. Après avoir examiné le corpus de droit
international pertinent (notamment le paragraphe 4 de l’article 2 et l’ar-
ticle 51 de la Charte), ainsi que les vues d’un grand nombre d’Etats qui lui
avaient présenté des exposés écrits, elle s’est dite d’avis que :
— ni le droit international coutumier ni le droit international conven-
  tionnel n’autorisaient spéciﬁquement la menace ou l’emploi d’armes
  nucléaires 12 ;
— ni le droit international coutumier ni le droit international conven-
  tionnel ne comportaient d’interdiction complète et universelle de la
  menace ou de l’emploi des armes nucléaires en tant que telles 13 ;
— était illicite la menace ou l’emploi de la force au moyen d’armes
  nucléaires qui serait contraire à l’article 2, paragraphe 4, de la
  Charte des Nations Unies, qui ne satisferait pas à toutes les prescrip-
  tions de son article 51, ou qui serait incompatible avec les exigences
  du droit international humanitaire applicable dans les conﬂits
  armés, ainsi qu’avec les traités qui ont expressément trait aux armes
  nucléaires 14.

   9 La République des Iles Marshall a adhéré au TNP le 30 janvier 1995. Voir Bureau des

aﬀaires de désarmement des Nations Unies, Marshall Islands : Accession to Treaty on the
Non-Proliferation of Nuclear Weapons ; consultable en anglais à l’adresse suivante : http://
disarmament.un.org/treaties/a/npt/marshallislands/acc/washington.
   10 Nations Unies, doc. A/RES/49/75 K, 15 décembre 1994, demande d’avis consultatif

de la Cour internationale de Justice sur la légalité de la menace ou de l’emploi d’armes
nucléaires.
   11 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J.

Recueil 1996 (I), p. 238, par. 20.
   12 Ibid., p. 266, par. 105, point 2) A du dispositif.
   13 Ibid., point 2) B du dispositif.
   14 Ibid., point 2) C et D du dispositif.



                                                                                       201

           armes nucléaires et désarmement (op. ind. sebutinde)                        453

  6. La Cour a toutefois énoncé une exception aux conclusions qu’elle
venait de formuler (même s’il faut préciser que, sur ce point, les juges
étaient divisés à égalité de voix) 15, estimant que,
        « [a]u vu de l’état actuel du droit international, ainsi que des éléments
        de fait dont elle dispos[ait], [elle] ne p[ouvai]t … conclure de façon
        déﬁnitive que la menace ou l’emploi d’armes nucléaires serait licite
        ou illicite dans une circonstance extrême de légitime défense dans
        laquelle la survie même d’un Etat serait en cause » 16.
   7. Enﬁn, même si elle ne semble pas l’avoir fait directement en réponse
à la question posée par l’Assemblée générale, la Cour est allée plus loin en
formulant des observations qui, selon moi, constituent sa véritable contri-
bution à la paix et la sécurité dans le monde pour ce qui est des armes
nucléaires. Aux paragraphes 98 à 100 de son avis consultatif, elle a ainsi
indiqué ce qui suit :
           « Compte tenu des questions éminemment diﬃciles que soulève
        l’application à l’arme nucléaire du droit relatif à l’emploi de la force,
        et surtout du droit applicable dans les conﬂits armés, la Cour estime
        devoir examiner maintenant un autre aspect de la question posée,
        dans un contexte plus large.
           A terme, le droit international et avec lui la stabilité de l’ordre
        international qu’il a pour vocation de régir ne peuvent que souﬀrir
        des divergences de vues qui subsistent aujourd’hui quant au statut
        juridique d’une arme aussi meurtrière que l’arme nucléaire. Il s’avère
        par conséquent important de mettre ﬁn à cet état de choses : le désar-
        mement nucléaire complet promis de longue date se présente comme
        le moyen privilégié de parvenir à ce résultat.
           La Cour mesure dans ces circonstances toute l’importance de la
        consécration par l’article VI du traité sur la non-prolifération des armes
        nucléaires d’une obligation de négocier de bonne foi un désarmement
        nucléaire… La portée juridique de l’obligation considérée dépasse celle
        d’une simple obligation de comportement ; l’obligation en cause ici est
        celle de parvenir à un résultat précis — le désarmement nucléaire dans
        tous ses aspects — par l’adoption d’un comportement déterminé, à
        savoir la poursuite de bonne foi de négociations en la matière.
           Cette double obligation de négocier et de conclure concerne for-
        mellement les cent quatre-vingt-deux Etats parties au [TNP],
        c’est-à-dire la très grande majorité de la communauté internatio-
        nale… De fait, toute recherche réaliste d’un désarmement général et
        complet, en particulier nucléaire, nécessite la coopération de tous les
        Etats. » (Licéité de la menace ou de l’emploi d’armes nucléaires, C.I.J.
        Recueil 1996 (I), p. 263-264, par. 98-100.)

   15 Par sept voix contre sept, le président ayant dû faire usage de sa voix prépondérante.
   16 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif,
C.I.J. Recueil 1996 (I), p. 266, point 2) E du dispositif.

                                                                                       202

         armes nucléaires et désarmement (op. ind. sebutinde)                      454

   8. Dans le dispositif de son avis, la Cour a ensuite estimé à l’unanimité
qu’« il exist[ait] une obligation de poursuivre de bonne foi et de mener à
terme des négociations conduisant au désarmement nucléaire dans tous
ses aspects, sous un contrôle international strict et eﬃcace » 17. L’avis
consultatif de la Cour, bien que n’étant pas juridiquement contraignant,
a été bien accueilli par l’immense majorité des Etats parties au TNP ; il a
cependant été moins favorablement reçu par les Etats dotés d’armes
nucléaires, qui considéraient que la Cour avait outrepassé sa fonction
judiciaire en donnant cet avis. En décembre 1996, l’Assemblée générale a
adopté une résolution dans laquelle elle faisait sienne la conclusion de la
Cour concernant l’existence d’« une obligation de poursuivre de bonne foi
et de mener à terme des négociations conduisant au désarmement
nucléaire dans tous ses aspects, sous un contrôle international strict et
eﬃcace », et appelant tous les Etats à engager immédiatement des négo-
ciations multilatérales en vue de parvenir à la conclusion d’une conven-
tion sur les armes nucléaires interdisant « la mise au point, la fabrication,
l’essai, le déploiement, le stockage, le transfert, la menace ou l’emploi de
ces armes » et prévoyant leur élimination 18.
   9. Hélas, depuis que la Cour a donné son avis consultatif, il y a
vingt ans de cela, la communauté internationale n’a guère progressé sur la
voie du désarmement nucléaire, et la perspective même de négociations en
vue de conclure une convention sur les armes nucléaires semble illusoire.
C’est dans ce contexte que la République des Iles Marshall a, le
24 avril 2014, déposé une requête contre neuf Etats (la Chine, les
Etats-Unis d’Amérique, la Fédération de Russie, la France, l’Inde, Israël,
le Pakistan, la Corée du Nord et le Royaume-Uni de Grande-Bretagne et
d’Irlande du Nord), qui, selon elle, détiendraient actuellement pareilles
armes, et auxquels elle faisait grief d’avoir manqué à leurs obligations
relatives aux négociations concernant la cessation de la course aux arme-
ments nucléaires à une date rapprochée et le désarmement nucléaire. Sur
ces neuf Etats, seuls le Pakistan, l’Inde et le Royaume-Uni ont formelle-
ment répondu à la requête des Iles Marshall, ces trois Etats ayant fait une
déclaration d’acceptation de la juridiction obligatoire de la Cour en vertu
du paragraphe 2 de l’article 36 du Statut (arrêt, par. 21).


   17 C.I.J. Recueil 1996 (I), p. 267, point 2) F du dispositif.
   18 Nations Unies, doc. A/RES/51/45 M, 10 décembre 1996, avis consultatif de la Cour
internationale de Justice sur la licéité de la menace ou de l’emploi d’armes nucléaires.
Depuis le prononcé de l’avis consultatif sur les armes nucléaires, l’Assemblée générale
adopte chaque année une résolution quasiment identique. Voir les résolutions de l’As-
semblée générale 52/38 O du 9 décembre 1997 ; 53/77 W du 4 décembre 1998 ; 54/54 Q
du 1er décembre 1999 ; 55/33 X du 20 novembre 2000 ; 56/24 S du 29 novembre 2001 ;
57/85 du 22 novembre 2002 ; 58/46 du 8 décembre 2003 ; 59/83 du 3 décembre 2004 ;
60/76 du 8 décembre 2005 ; 61/83 du 6 décembre 2006 ; 62/39 du 5 décembre 2007 ;
63/49 du 2 décembre 2008 ; 64/55 du 2 décembre 2009 ; 65/76 du 8 décembre 2010 ; 66/46
du 2 décembre 2011 ; 67/33 du 3 décembre 2012 ; 68/42 du 5 décembre 2013 ; 69/43 du
2 décembre 2014 ; 70/56 du 7 décembre 2015.

                                                                                   203

         armes nucléaires et désarmement (op. ind. sebutinde)             455

  Le seuil requis aux fins de déterminer l’existence d’un différend
             et le nouveau critère de la « connaissance »

   10. Les Iles Marshall fondaient la compétence de la Cour sur la décla-
ration qu’elles ont faite le 15 mars 2013 en vertu de la clause facultative
du paragraphe 2 de l’article 36 du Statut, et déposée le 24 avril 2013,
déclaration par laquelle elles reconnaissaient la juridiction obligatoire de
la Cour ; et sur celle que l’Inde a faite le 15 septembre 1974 et déposée le
18 septembre 1974. Selon le demandeur, ces déclarations ne contenaient
« aucune réserve pertinente en l’espèce » 19. L’Inde, qui n’est pas partie au
TNP (arrêt, par. 17), a soulevé un certain nombre d’exceptions à la com-
pétence de la Cour, soutenant notamment qu’il n’existait pas, le 24 avril
2014, date du dépôt de la requête, de diﬀérend d’ordre juridique entre les
Parties. Les Iles Marshall aﬃrmaient au contraire qu’il existait bel et bien
un diﬀérend au moment où elles avaient déposé leur requête, lequel avait
pour objet la « question de savoir si l’Inde respecte ou non l’obligation
que lui impose le droit international coutumier de poursuivre de bonne
foi et de mener à terme des négociations conduisant au désarmement
nucléaire » 20. Souscrivant aux vues de l’Inde sur ce point, la Cour a retenu
l’exception d’incompétence susmentionnée (ibid., par. 56). Je me permets
d’exprimer mon désaccord avec la décision de la majorité ainsi qu’avec le
raisonnement qui la sous-tend, désaccord dont j’exposerai les raisons
dans la présente opinion individuelle. Selon moi, les éléments de preuve
qui ont été versés au dossier, s’ils sont appréciés comme il convient à
l’aune des critères bien établis dans la jurisprudence de la Cour, montrent
qu’un diﬀérend existait bel et bien entre les Parties avant le dépôt de la
requête. Je suis plus particulièrement en désaccord avec le nouveau critère
de la « connaissance » introduit par la majorité, ainsi qu’avec l’approche
formaliste et rigide que la Cour a suivie pour rechercher s’il existait ou
non un diﬀérend (ibid., par. 38-49).
   11. L’Inde soutenait que la Cour n’avait pas compétence pour connaître
de la demande des Iles Marshall aux motifs que :
a) au moment du dépôt de la requête des Iles Marshall le 24 avril 2014
   ou avant cette date, il n’existait entre les Parties aucun diﬀérend d’ordre
   juridique susceptible de permettre à la Cour d’exercer sa compétence
   au regard de son Statut 21 ;
b) les Iles Marshall n’avaient jamais porté leur réclamation à l’attention
   de l’Inde, ni tenté de mener des négociations diplomatiques avec cette
   dernière avant d’introduire l’instance devant la Cour. Par conséquent,
   il ne pouvait exister entre les Parties aucun désaccord sur un point de
   droit et, partant, aucun diﬀérend d’ordre juridique 22 ;

  19 Requête des Iles Marshall (RIM), p. 39, par. 65.
  20 Mémoire des Iles Marshall (MIM), p. 8, par. 13.
  21 Contre-mémoire de l’Inde (CMI), p. 2, par. 3.
  22 CMI, p. 10, par. 16, et CR 2016/8, p. 31, par. 13-14 (Pellet).



                                                                          204

           armes nucléaires et désarmement (op. ind. sebutinde)                                456

c) la demande des Iles Marshall avait un caractère artiﬁciel 23 puisque
   celles-ci invoquaient « un vague principe de droit international
   qu’elle[s] n’énon[çaient] pas expressément » 24 ;
d) la demande des Iles Marshall constituait un abus de procédure puisque
   celles-ci tentaient d’imposer à l’Inde des obligations établies dans le
   TNP, traité que cette dernière a toujours rejeté 25.

   12. Les Iles Marshall, pour leur part, soutenaient qu’il existait bel et
bien un diﬀérend entre les Parties au moment du dépôt de la requête 26,
diﬀérend ayant pour objet « la question de savoir si l’Inde respect[ait] son
obligation de poursuivre de bonne foi et de mener à terme des négocia-
tions conduisant au désarmement nucléaire dans tous ses aspects, sous un
contrôle international strict et eﬃcace » 27. Elles faisaient également valoir
qu’elles avaient, à maintes reprises, appelé les Etats dotés d’armes
nucléaires, y compris l’Inde, à respecter leurs obligations internationales
et à négocier en vue du désarmement nucléaire 28. Le demandeur se réfé-
rait en particulier à deux de ses déclarations publiques faites en présence
de l’Inde, avant que la requête ne soit déposée. Tout d’abord, le 26 sep-
tembre 2013, lors de la réunion de haut niveau des Nations Unies sur le
désarmement nucléaire, le ministre des aﬀaires étrangères des Iles Marshall
avait appelé « tous les Etats dotés d’armes nucléaires à intensifier leurs
efforts pour assumer leurs responsabilités en vue d’un désarmement effectif
réalisé en toute sécurité » 29. Ensuite, le 13 février 2014, dans le cadre de la
deuxième conférence sur l’impact humanitaire des armes nucléaires, tenue
à Nayarit, au Mexique, le représentant des Iles Marshall avait formulé
des observations analogues 30.
   13. La République des Iles Marshall aﬃrmait que ces déclarations
publiques, tout comme d’autres, « illustr[aient] de façon parfaitement claire
la teneur [de leur] grief… » 31 et qu’elles visaient « sans équivoque … tous
les Etats détenteurs d’un arsenal nucléaire, dont l’Inde » (les italiques sont
de moi) 32. Selon le demandeur, le fait que l’Inde ait participé à ces confé-
   23 CMI, p. 13, par. 20.
   24 Ibid., p. 16, par. 25.
   25 CR 2016/4, p. 21, par. 9 (Salve).
   26 MIM, p. 8, par. 14, citant Concessions Mavrommatis en Palestine, arrêt no 2, 1924,

C.P.J.I., série A no 2, p. 11 ; et Application de la convention internationale sur l’élimination
de toutes les formes de discrimination raciale (Géorgie c. Fédération de Russie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84-85, par. 30.
   27 MIM, p. 9, par. 15.
   28 Ibid., par. 16.
   29 Ibid., citant la déclaration de M. Phillip Muller, ministre des aﬀaires étrangères

de la République des Iles Marshall, en date du 26 septembre 2013 (les italiques sont de
moi).
   30 Ibid., p. 10, citant la déclaration des Iles Marshall faite à la deuxième conférence sur l’im-

pact humanitaire des armes nucléaires tenue à Nayarit, au Mexique, les 13-14 février 2014 ;
CR 2016/1, p. 18-19, par. 14 (deBrum), et CR 2016/1, p. 37, par. 20 (Condorelli).
   31 MIM, p. 9, par. 17.
   32 Ibid., p. 9-10, par. 17-18.



                                                                                               205

          armes nucléaires et désarmement (op. ind. sebutinde)                        457

rences suﬃsait pour considérer qu’elle était informée de la réclamation des
Iles Marshall, en particulier parce que les déclarations de ces dernières
étaient extrêmement claires concernant l’objet du diﬀérend, à savoir le
manquement des Etats dotés d’armes nucléaires à l’obligation d’engager
sérieusement des négociations multilatérales conduisant à un désarmement
nucléaire découlant du TNP ou du droit international coutumier. Le fon-
dement juridique de la réclamation était lui aussi clairement indiqué 33.
Enﬁn, le demandeur soutenait que ses réclamations s’étaient heurtées à
l’opposition manifeste de l’Inde en ce sens que celle-ci, tout en aﬃrmant,
pour la forme, être déterminée à parvenir à un monde exempt d’armes
nucléaires, n’avait cessé de « maint[enir] une ligne de conduite qui
consist[ait] à accroître et à améliorer ses forces nucléaires et qui [était]
contraire à l’objectif du désarmement nucléaire » 34. En outre, le deman-
deur considérait que l’Inde avait exprimé son opposition dans sa lettre du
6 juin 2014 et dans son contre-mémoire, dans lesquels le défendeur rejetait
expressément le bien-fondé desdites réclamations 35, estimant que ce rejet
constituait en soi un diﬀérend juridique 36. S’agissant de la question des
négociations, le demandeur faisait valoir qu’il n’était pas tenu de pour-
suivre des négociations diplomatiques avec l’Inde avant de soumettre le
diﬀérend à la Cour 37. Enﬁn, il s’est penché sur la question de l’applicabilité
au présent diﬀérend des articles de la CDI sur la responsabilité de l’Etat,
soulignant que lesdits articles ne traitent pas de la compétence des cours
internationales 38. Dans son arrêt, la Cour a retenu l’exception d’incompé-
tence soulevée par l’Inde selon laquelle aucun diﬀérend n’opposait les Par-
ties avant le dépôt de la requête des Iles Marshall. Avec tout le respect que
je dois à mes collègues, je suis en désaccord avec cette décision ainsi
qu’avec le raisonnement qui la sous-tend, et j’en expose les motifs dans la
présente opinion individuelle. Selon moi, les éléments de preuve versés au
dossier, s’ils sont appréciés comme il convient à l’aune des critères bien
établis dans la jurisprudence de la Cour, montrent qu’un diﬀérend, quoique
naissant, existait bel et bien entre les Parties avant le dépôt de la requête et
qu’il s’est cristallisé au cours de la procédure. Je suis particulièrement en
désaccord avec le nouveau critère de la « connaissance » introduit par la
majorité, ainsi qu’avec l’approche formaliste et rigide que la Cour a suivie
pour rechercher s’il existait ou non un diﬀérend.
   14. Premièrement, dans son arrêt, la Cour met l’accent sur la mission
   33  MIM, p. 9, par. 17.
   34  Ibid., p. 10, par. 19 ; CR 2016/1, p. 19, par. 16 (deBrum).
    35 MIM, p. 12, par. 22.
    36 Ibid., citant Certains biens (Liechtenstein c. Allemagne), exceptions préliminaires,

arrêt, C.I.J. Recueil 2005, p. 19, par. 25 ; et CR 2016/1, p. 34, par. 13 (Condorelli). Les
Iles Marshall soutenaient également que l’accroissement et l’amélioration des capacités
nucléaires de l’Inde étaient illustrés par le tir d’essai d’un missile balistique de portée
intermédiaire pouvant déployer des ogives nucléaires que celle-ci a eﬀectué, pendant
les audiences, à partir d’une plate-forme sous-marine. CR 2016/6, p. 8, par. 1-2 (van
den Biesen).
    37 CR 2016/6, p. 15-16, par. 8-9 (Condorelli).
    38 Ibid., p. 18, par. 14 (Condorelli).



                                                                                      206

           armes nucléaires et désarmement (op. ind. sebutinde)                             458

qui est la sienne aux termes de l’article 38 de son Statut, à savoir régler les
diﬀérends entre Etats qui lui sont soumis (arrêt, par. 33). Dans des aﬀaires
telles que la présente, lorsque les Etats ont fait des déclarations (assorties
ou non de réserves) acceptant la juridiction obligatoire de la Cour en
vertu du paragraphe 2 de l’article 36 du Statut, celle-ci tire sa compétence
de ces déclarations et non de l’existence du diﬀérend en tant que telle. Il
serait plus juste de dire que l’existence d’un diﬀérend entre les Etats en
litige n’est qu’une condition préalable à l’exercice de cette compétence.
   15. Deuxièmement, la Cour déﬁnit à juste titre un diﬀérend comme
« un désaccord sur un point de droit ou de fait, une contradiction, une
opposition de thèses juridiques ou d’intérêts » entre des parties (arrêt,
par. 34). Elle précise également que c’est à elle (et non aux Parties) qu’il
appartient de déterminer objectivement s’il existe un diﬀérend après avoir
examiné les faits ou les éléments de preuve qui lui ont été soumis (ibid.,
par. 36), et qu’il s’agit là d’une question de fond, et non de forme ou de
procédure (ibid., par. 35). Troisièmement, il ressort de la jurisprudence de
la Cour que ni la notiﬁcation, par le demandeur, de sa réclamation au
défendeur, ni une protestation diplomatique oﬃcielle ne sont des condi-
tions préalables à la détermination de l’existence d’un diﬀérend (ibid.).
   16. Si la Cour a raison de rappeler, dans son arrêt, sa jurisprudence rela-
tive à la déﬁnition d’un « diﬀérend » et de souligner que la détermination de
l’existence d’un diﬀérend est « une question de fond, et non de forme ou de
procédure », je ne puis souscrire à l’approche suivie par la majorité ni à
l’analyse que cette dernière a eﬀectuée pour parvenir à la conclusion qu’il
n’existait pas de diﬀérend entre les Parties. Je considère non seulement que
cette approche privilégie la forme et la procédure, mais aussi qu’elle est
insuﬃsante pour traiter les aspects matériels de la réclamation du deman-
deur, tels que la question du comportement du défendeur. Vu l’importance
du désarmement nucléaire pour la communauté internationale, j’estime que
cette aﬀaire n’aurait pas dû être écartée aussi facilement sur la base d’une
constatation formaliste et procédurale selon laquelle il n’existait aucun dif-
férend entre les Parties en litige. Au lieu de cela, il aurait fallu, pour recher-
cher si les Parties avaient des points de vue « nettement opposés » 39, suivre
un raisonnement accordant davantage d’importance au fond et examiner le
comportement des Etats en litige jusqu’au 24 avril 2014, voire au-delà si
nécessaire. Il ressort en eﬀet clairement de la jurisprudence de la Cour de
La Haye que celle-ci a toujours privilégié une approche souple en s’abste-
nant de tout formalisme ou rigidité procédurale, et ce, déjà du temps de la
Cour permanente de Justice internationale 40. Du reste, tel a encore récem-
ment été le cas dans l’aﬀaire Croatie c. Serbie 41.
   39 Violations alléguées de droits souverains et d’espaces maritimes dans la mer des

Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 26, par. 50.
   40 Op. cit., C.P.J.I. série A no 2, p. 34 ; Certains intérêts allemands en Haute-Silésie polo-

naise, compétence, arrêt no 6, 1925, C.P.J.I. série A no 6, p. 14.
   41 Application de la convention pour la prévention et la répression du crime de géno-

cide (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 438-441,
par. 80-85 ; op. cit., C.I.J. Recueil 2011 (I), p. 84-85, par. 30.

                                                                                            207

           armes nucléaires et désarmement (op. ind. sebutinde)                              459

   17. Aux termes du paragraphe 1 de l’article 40 du Statut de la Cour et
du paragraphe 2 de l’article 38 de son Règlement, tout demandeur est
tenu d’indiquer l’« objet du diﬀérend » dans la requête ainsi que la « nature
précise de la demande » 42. Dans leur requête comme dans leur mémoire,
les Iles Marshall ont ainsi déﬁni leur demande ou l’objet du diﬀérend
comme étant
      « le manquement de la République de l’Inde … à l’obligation qui lui
      incombe à l’égard du demandeur (ainsi qu’à l’égard d’autres Etats)
      de poursuivre de bonne foi et de mener à terme des négociations
      devant conduire au désarmement nucléaire dans tous ses aspects,
      sous un contrôle international strict et eﬃcace » 43.
En outre, la réclamation du demandeur était manifestement d’ordre juri-
dique puisqu’elle avait trait au prétendu manquement de l’Inde à une
obligation de droit international coutumier. Quant aux questions de
l’existence et de la nature de l’obligation invoquée, ainsi que des actes
constitutifs du prétendu manquement à ladite obligation, elles relevaient
bien évidemment de l’examen de l’aﬀaire au fond.
   18. Il ne suﬃsait cependant pas, pour démontrer l’existence d’un diﬀé-
rend, que les Iles Marshall aient formulé leurs demandes dans leur requête
et leur mémoire — de même qu’il ne suﬃt pas, à cet eﬀet, qu’une partie
aﬃrme qu’un diﬀérend existe ou que l’autre partie le conteste. En la pré-
sente espèce, il devait être démontré que les demandes des Iles Marshall se
heurtaient à l’opposition manifeste de l’Inde ou qu’il existait « un désac-
cord sur un point de droit ou de fait, une contradiction, une opposition de
thèses juridiques ou d’intérêts » entre les deux Parties 44, et que tel était le
cas au moment du dépôt de la requête.
   19. Comme cela ressort de sa jurisprudence, c’est à la Cour qu’il appar-
tient de déterminer, de manière objective, s’il existe ou non un diﬀérend
international entre les parties en « circonscri[vant] le véritable problème
en cause et [en] précis[ant] l’objet de la demande » 45. A cette ﬁn, la Cour


    42 Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception

préliminaire, arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 25 ; Compétence en matière de
pêcheries (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 448,
par. 29.
    43 MIM, p. 8, par. 13 ; voir aussi RIM, p. 6, par. 2.
    44 Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11

(les italiques sont de moi). Cela a également été conﬁrmé par la CIJ dans les aﬀaires
suivantes : Application de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30 ; Applicabilité de l’obligation d’arbitrage en vertu de
la section 21 de l’accord du 26 juin 1947 relatif au siège de l’Organisation des Nations Unies,
avis consultatif, C.I.J. Recueil 1988, p. 28-30, par. 37-44.
    45 Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 262, par. 29 ;

Essais nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 466, par. 30 ;
Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception préliminaire,
arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 26.

                                                                                             208

          armes nucléaires et désarmement (op. ind. sebutinde)                            460

doit réaliser un examen approfondi des faits ou éléments de preuve 46.
Bien que le diﬀérend doive, en principe, exister au moment où la requête
lui est soumise 47, la Cour a, dans certains cas, fait preuve de davantage de
souplesse, estimant qu’il pouvait être tenu compte de faits survenus après
le dépôt de la requête. Dans l’aﬀaire relative à des Actions armées fronta-
lières et transfrontalières (Nicaragua c. Honduras), elle a ainsi conclu ce
qui suit :
         « Il peut toutefois être nécessaire, pour déterminer avec certitude
      quelle était la situation à la date du dépôt de la requête, d’examiner
      les événements, et en particulier les relations entre les Parties, pen-
      dant une période antérieure à cette date, voire pendant la période qui
      a suivi. » 48
   20. En outre, bien que la Cour ait dit, dans les aﬀaires du Sud-Ouest
africain, que, pour qu’un diﬀérend existe, la demande d’une partie devait
se heurter à « l’opposition manifeste » de l’autre 49, un simple désaccord de
forme ou de procédure sur un point de droit ou de fait ne saurait consti-
tuer pareille opposition. Selon moi, la Cour aurait dû, conformément à la
jurisprudence qui est la sienne et qu’elle a d’ailleurs rappelée dans le pré-
sent arrêt (par. 34-37), suivre une approche privilégiant le fond en consi-
dérant que, si un Etat adopte une certaine ligne de conduite pour défendre
ses propres intérêts, et qu’un autre Etat proteste, l’opposition manifeste
de thèses ou d’intérêts se trouve établie. Le point de vue selon lequel le
comportement des parties en litige doit être pris en considération pour
déterminer s’il existe ou non un diﬀérend — point de vue auquel je sous-
cris — a été fort bien exposé par le juge Gaetano Morelli dans l’opinion
dissidente dont il a joint l’exposé à l’arrêt rendu dans les aﬀaires du
Sud-Ouest africain. L’extrait pertinent se lit comme suit :
        « Pour ce qui est du désaccord sur un point de droit ou de fait, il
      faut faire remarquer que, si un tel désaccord peut accompagner et
      accompagne normalement (mais non pas nécessairement) le diﬀé-
      rend, il ne s’identiﬁe pas avec lui. En tout cas, il est tout à fait évident
      qu’un désaccord sur un point de droit ou de fait, désaccord qui pour-


    46 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30.
    47 Ibid. ; Questions d’interprétation et d’application de la convention de Montréal de 1971

résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni),
exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 25-26, par. 43-45 ; Questions d’in-
terprétation et d’application de la convention de Montréal de 1971 résultant de l’incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amérique), exceptions préli-
minaires, arrêt, C.I.J. Recueil 1998, p. 130-131, par. 42-44.
    48 Actions armées frontalières et transfrontalières (Nicaragua c. Honduras), compétence

et recevabilité, arrêt, C.I.J. Recueil 1988, p. 95, par. 66.
    49 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.

                                                                                          209

          armes nucléaires et désarmement (op. ind. sebutinde)                       461

     rait être même purement théorique, ne suﬃt pas pour qu’on puisse
     considérer qu’il existe un diﬀérend.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        A mon avis, un diﬀérend consiste, non pas dans un conﬂit d’inté-
     rêts en tant que tel, mais plutôt dans un contraste entre les attitudes
     respectives des parties par rapport à un certain conﬂit d’intérêts. Les
     attitudes opposées des parties, par rapport à un conﬂit d’intérêts
     donné, peuvent consister, l’une et l’autre, dans des manifestations de
     volonté par lesquelles chacune des parties exige que son propre inté-
     rêt soit réalisé. C’est le cas d’un diﬀérend résultant, d’un côté, de la
     prétention de l’une des parties et, de l’autre, de la contestation, par
     l’autre partie, d’une telle prétention. Mais il se peut aussi que l’une
     des attitudes opposées des parties consiste, non pas dans une mani-
     festation de volonté, mais plutôt dans une conduite, par laquelle la
     partie, qui adopte une telle conduite, réalise directement son propre
     intérêt. C’est le cas d’une prétention suivie, non pas de la contesta-
     tion d’une telle prétention, mais d’une conduite de l’autre partie
     contraire à la même prétention. Et c’est le cas aussi où il y a, en pre-
     mier lieu, une conduite de l’une des parties réalisant l’intérêt de
     celle-ci : conduite à laquelle l’autre partie oppose sa protestation. » 50
   21. Aﬁn de déterminer avec certitude quelle était la situation au moment
du dépôt de la requête des Iles Marshall, il convenait d’examiner le com-
portement des Parties dans la période qui avait précédé cette date et au
cours de celle qui a suivi. Premièrement, le comportement de l’Inde contre
lequel les Iles Marshall protestaient dans leur requête et leur mémoire était
son « manque[ment] … contin[u] aux obligations qui lui incombent en vertu
du droit international coutumier, en particulier à celle de mener de bonne
foi des négociations devant … déboucher sur un désarmement nucléaire » 51.
De plus, les Iles Marshall ont, dans leur requête, mentionné le programme
d’armement nucléaire que l’Inde serait en train de développer 52. Le deman-
deur aﬃrmait que ce programme visait à « accroître et à améliorer » 53
l’arsenal nucléaire de l’Inde et soutenait qu’il n’était pas conforme aux obli-
gations erga omnes, que lui impose le droit international coutumier, de
poursuivre des négociations conduisant au désarmement nucléaire. L’Inde,
quant à elle, invoquait son droit de conserver un arsenal nucléaire pour des
raisons de sécurité nationale et rappelait l’engagement qu’elle avait pris de
ne jamais y recourir en premier ou pour attaquer un Etat quel qu’il soit.
Elle soulignait également qu’elle avait toujours voté en faveur des résolu-
tions des Nations Unies préconisant des négociations internationales en vue
du désarmement nucléaire. Elle citait en outre un certain nombre de décla-

   50 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), excep-

tions préliminaires, arrêt, C.I.J. Recueil 1962, opinion dissidente de M. le juge Morelli,
p. 566-567, partie II, par. 1-2.
   51 MIM, p. 8, par. 13 ; RIM, p. 11, par. 6.
   52 RIM, p. 16-24, par. 23-34.
   53 Ibid., p. 38, « Conclusions demandées », point a).



                                                                                     210

          armes nucléaires et désarmement (op. ind. sebutinde)                          462

rations faites par ses hauts responsables, tant dans des enceintes nationales
qu’internationales, rappelant sa détermination à mener de véritables négo-
ciations en ce sens. Les Iles Marshall soutenaient que, en dépit des habitu-
des de vote de l’Inde, la ligne de conduite de cette dernière — qui consistait,
d’une part, à participer à la course aux armements nucléaires et, d’autre
part, à ne pas poursuivre de négociations multilatérales en vue du désarme-
ment nucléaire — n’était pas conforme aux obligations qui lui incombent
au regard du droit international coutumier. Sans préjuger la question de
savoir si le comportement de l’Inde décrit plus haut constituait eﬀective-
ment un manquement à pareilles obligations (question qui, de toute évi-
dence, relève de l’examen au fond), le point à trancher était de savoir
si, avant le dépôt de la requête contre l’Inde le 24 avril 2014, les points de
vue des Parties étaient nettement opposés quant à l’exécution ou à la non-
exécution de certaines obligations internationales.
   22. A cet égard, j’ai examiné les déclarations pertinentes de hauts res-
ponsables des deux Etats. Les Iles Marshall se sont expressément référées
aux déclarations qu’elles ont faites lorsqu’elles ont adhéré au TNP 54,
ainsi qu’à celles qui ont été prononcées au cours de la conférence d’exa-
men du TNP de 2010, de la réunion de haut niveau des Nations Unies sur
le désarmement nucléaire de 2013 55 et de la conférence sur l’impact huma-
nitaire des armes nucléaires de 2014 56. Elles faisaient valoir que ces décla-
rations suﬃsaient pour que tous les Etats dotés d’armes nucléaires, y
compris l’Inde, soient informés de leur position sur la question 57.
   23. Tout d’abord, les Iles Marshall ont clairement fait connaître leurs
vues à l’ensemble des puissances nucléaires qui étaient présentes à
New York le 26 septembre 2013, lors de la réunion de haut niveau des
Nations Unies sur le désarmement nucléaire, leur ministre des aﬀaires
étrangères ayant appelé « tous les Etats dotés d’armes nucléaires à intensi-
ﬁer leurs eﬀorts pour assumer leurs responsabilités en vue d’un désarme-
ment eﬀectif réalisé en toute sécurité » 58.
   24. Ensuite, le 13 février 2014, lors de la deuxième conférence sur l’im-
pact humanitaire des armes nucléaires, tenue à Nayarit, au Mexique, les
Iles Marshall ont réaﬃrmé leur position selon laquelle les Etats dotés
d’armes nucléaires manquaient à l’obligation de négocier en vue du désar-
mement nucléaire. Elles ont fait la déclaration suivante :
     « les Iles Marshall sont convaincues que des négociations multilaté-
     rales visant à créer et à maintenir un monde dépourvu d’armes

    54 CR 2016/1, p. 16, par. 5 (deBrum), citant la lettre du 22 juin 1995 du représentant

permanent des Iles Marshall auprès de l’Organisation des Nations Unies, accompagnée de
l’exposé écrit du Gouvernement des Iles Marshall.
    55 MIM, p. 9, par. 16.
    56 Ibid.
    57 Ibid., p. 10, par. 18.
    58 Ibid., p. 9, par. 16, citant la déclaration de M. Phillip Muller, ministre des aﬀaires

étrangères de la République des Iles Marshall en date du 26 septembre 2013 (les italiques
sont de moi).

                                                                                        211

          armes nucléaires et désarmement (op. ind. sebutinde)                          463

     nucléaires auraient dû être engagées depuis longtemps. Nous esti-
     mons en eﬀet que les Etats possédant un arsenal nucléaire ne res-
     pectent pas leurs obligations à cet égard. L’obligation d’œuvrer au
     désarmement nucléaire qui incombe à chaque Etat en vertu de l’ar-
     ticle VI du traité de non-prolifération nucléaire et du droit interna-
     tional coutumier impose l’ouverture immédiate de telles négociations
     et leur aboutissement. » 59 (Les italiques sont de moi.)
   25. Selon moi, ces déclarations illustrent également l’allégation des Iles
Marshall selon laquelle les Etats dotés d’armes nucléaires, y compris
l’Inde, sont tenus de poursuivre des négociations conduisant au désarme-
ment nucléaire. L’Inde, connue pour être l’un des neuf Etats possédant
pareilles armes 60, était représentée lors de ces réunions. A la réunion du
26 septembre 2013, elle l’était par M. Salman Khurshid, son ministre des
aﬀaires étrangères et, à celle du 13 février 2014, par M. Ashutosh Agrawal,
chef de mission adjoint à l’ambassade de l’Inde au Mexique. Ainsi, bien
que les déclarations en question aient été, d’une manière générale, desti-
nées à « tous les Etats dotés d’armes nucléaires » et que l’Inde n’y soit pas
spéciﬁquement mentionnée par les Iles Marshall, elle était implicitement
incluse dans la catégorie des Etats possédant des armes nucléaires « qui ne
respectent pas leurs obligations internationales consistant à mener des
négociations multilatérales en vue de parvenir à un désarmement nucléaire
durable ».
   26. A mon sens, la « déclaration de Nayarit » précitée faisait assez clai-
rement référence tant à l’obligation incombant aux Etats dotés d’armes
nucléaires de négocier au sujet du désarmement nucléaire qu’à ce qui
constitue selon les Iles Marshall le fondement juridique de ladite obliga-
tion, à savoir « l’article VI du traité de non-prolifération nucléaire et [le]
droit international coutumier ». A cet égard, je suis en désaccord avec les
conclusions énoncées par la majorité aux paragraphes 45-48 de l’arrêt. Je
ne puis souscrire à l’idée selon laquelle les Iles Marshall auraient dû, dans
le cadre de ces conférences multilatérales, désigner nommément chacune
des neuf puissances nucléaires pour que les demandes qu’elles avaient pré-
sentées à leur encontre soient valables. Il convient en eﬀet d’établir une
distinction entre un contexte exclusivement bilatéral, où le demandeur
doit identiﬁer le défendeur, et un contexte d’échanges ou de processus
multilatéraux tel que celui de la présente espèce, où chaque membre de la

    59 MIM, p. 9, par. 16 ; CR 2016/2, p. 32-33, par. 19 (Condorelli), citant la déclara-

tion des Iles Marshall, deuxième conférence sur l’impact humanitaire des armes nucléaires,
Nayarit, Mexique, 13-14 février 2014.
    60 Depuis l’entrée en vigueur du TNP en 1970, l’Inde, le Pakistan et la Corée du Nord,

bien que n’étant pas parties à ce traité, ont réalisé des essais nucléaires. La Corée du Nord
s’est retirée du traité en 2003. On considère généralement qu’Israël, tout en laissant déli-
bérément planer l’ambiguïté, détient des armes nucléaires. Les Etats parties au TNP qui
possèdent des armes nucléaires sont les cinq membres permanents du Conseil de sécurité de
l’Organisation des Nations Unies, à savoir la Chine, les Etats-Unis d’Amérique, la France,
le Royaume-Uni et la Russie. (Quant à l’Allemagne, la Belgique, l’Italie, les Pays-Bas et la
Turquie, ce sont des Etats qui partagent des armes nucléaires via l’OTAN.)

                                                                                        212

           armes nucléaires et désarmement (op. ind. sebutinde)               464

communauté internationale sait que, sur les 191 Etats parties au TNP,
seuls neuf possèdent des armes nucléaires. Soutenir que le demandeur
aurait dû, dans ses déclarations, désigner nommément chacun de ces
Etats et préciser, pour chacun d’entre eux, le comportement dont il tirait
grief, revient à privilégier la forme sur le fond. De la même manière, le
fait que la déclaration de Nayarit ait été prononcée au cours d’une confé-
rence portant sur « [la question] plus large … de l’impact humanitaire des
armes nucléaires » n’enlève rien à la clarté de cette déclaration ni à la
protestation que les Iles Marshall y ont exprimée contre le comportement
des Etats dotés d’armes nucléaires. Cet argument, lui aussi, est par trop
formaliste.
   27. Il a par ailleurs été avancé que les déclarations que l’Inde a faites
publiquement, tant sur le plan interne que dans des enceintes internatio-
nales, témoignaient de la volonté de cet Etat de négocier en vue du désar-
mement nucléaire. Tel est peut-être le cas, mais, en tout état de cause, les
Iles Marshall ont clairement indiqué, lorsqu’elles se sont eﬀorcées de
démontrer l’existence d’une divergence de vues, qu’elles n’avaient pas
d’objection contre le discours de l’Inde en la matière ; c’est contre le fait
que celle-ci n’ait pas poursuivi de négociations de bonne foi qu’elles
protestaient. Là encore, sans préjuger la question de savoir si la stratégie
nucléaire de l’Inde constitue un manquement aux obligations qui lui
incombent, les faits susmentionnés montrent clairement que l’une
des Parties (l’Inde) suivait une ligne de conduite visant à défendre ses
propres intérêts, laquelle se heurtait à l’opposition de l’autre Partie (les
Iles Marshall), cristallisant ainsi le diﬀérend entres elles.
   28. J’ai également pris en considération le comportement que les Par-
ties ont adopté après la date critique du 24 avril 2014 et qui, selon moi,
conﬁrme la thèse du diﬀérend préexistant. Dans sa lettre du 6 juin 2014,
l’Inde aﬃrmait que la Cour n’avait pas compétence pour connaître des
demandes des Iles Marshall car elles n’entraient pas dans le cadre de la
déclaration qu’elle avait faite en vertu de la clause facultative et étaient
donc irrecevables 61. L’Inde rappelait également la position qui avait tou-
jours été la sienne en matière de désarmement nucléaire :
       « on peut faire observer qu’il est de notoriété publique que l’Inde pour-
       suit résolument l’objectif consistant à débarrasser le monde des armes
       nucléaires par un désarmement nucléaire international, vériﬁable et non
       discriminatoire. L’Inde estime que cet objectif peut être atteint en sui-
       vant un processus progressif qui repose sur un engagement universel et
       un cadre multilatéral convenu au niveau mondial et lui aussi non discri-
       minatoire. Il est tout aussi notoire que, dans l’attente de ce désarme-
       ment nucléaire international ainsi que pour des raisons de sécurité et de
       défense nationales, l’Inde s’attache à constituer et à maintenir un système
       de dissuasion nucléaire minimale crédible. » 62 (Les italiques sont de moi.)

  61   MIM, annexe 3 : lettre de l’Inde en date du 6 juin 2014, par. 4-5.
  62   Ibid., par. 2.

                                                                               213

          armes nucléaires et désarmement (op. ind. sebutinde)                          465

   29. Par conséquent, si les deux Parties convenaient — au moins sur le
principe — qu’un monde exempt d’armes nucléaires était souhaitable,
elles avaient des positions diﬀérentes concernant le moment auquel cet
objectif devait être atteint et la manière dont il y avait lieu de procéder.
Autrement dit, elles divergeaient sur certains points essentiels. Première-
ment, elles étaient en désaccord quant à l’existence d’une obligation de
droit international coutumier imposant de négocier au sujet du désarme-
ment nucléaire dans ce domaine, et sur le point de savoir si l’Inde avait
manqué à cette obligation 63. Deuxièmement, elles avaient des vues diver-
gentes quant à la licéité du fait que l’Inde maintienne et améliore son
arsenal nucléaire « pour sa défense » et sur le point de savoir si cela était
nécessairement incompatible avec la prétendue obligation internationale
de négocier au sujet du désarmement nucléaire 64. Troisièmement, les Par-
ties n’étaient pas d’accord sur la nature de l’obligation de désarmement
qu’imposerait le droit international. Selon les Iles Marshall, le droit
international coutumier exige que les Etats possédant des armes
nucléaires procèdent à un désarmement dans ce domaine, l’Inde considé-
rant quant à elle que pareille obligation n’existe pas et qu’il s’agissait
d’une tentative à peine voilée, de la part du demandeur, de lui imposer
les obligations énoncées dans le TNP, traité qu’elle a toujours rejeté 65.
L’Inde a ainsi qualiﬁé l’approche des Iles Marshall d’« abus de procé-
dure » 66. Sans préjuger l’une quelconque des questions susmentionnées
(qui relèvent toutes de l’examen de l’aﬀaire au fond), cette divergence
de vues attestait l’existence d’un diﬀérend aux ﬁns de l’établissement de
la compétence de la Cour.


    63 CR 2016/1, p. 31, par. 7 (Condorelli), citant les paragraphes 2, 6 et 64 de la requête

des Iles Marshall ; CR 2016/1, p. 31-32, par. 8, citant le paragraphe 2 du mémoire des
Iles Marshall.
    64 CMI, annexe 6 : déclaration faite par M. Salman Khurshid, ministre des aﬀaires

étrangères de l’Inde, à la réunion de haut niveau de l’Assemblée générale sur le désarme-
ment nucléaire, 68e Assemblée générale des Nations Unies à New York, le 26 septembr
2013.
    65 Concernant le refus constant de l’Inde de signer le TNP, voir : CMI, p. 14,

par. 22, citant Documents on India’s Nuclear Disarmament Policy, vol. II, Gopal Singh
et S. K. Sharma (dir. publ.), pour les déclarations faites par le négociateur de l’Inde,
V. C. Trivedi, à la conférence du comité des dix-huit puissances sur le désarme-
ment tenue le 12 août 1965, p. 582-596 ; le 15 février 1966, p. 612-627 ; le 10 mai 1966,
p. 638-646 ; le 23 mai 1967, p. 687-700 ; et le 28 septembre 1967, p. 706-718 ; déclara-
tion faite par le ministre des aﬀaires étrangères, M. C. Chagla, devant le Parlement le
27 mars 1967, p. 685-687 ; déclarations de M. Azim Husain, ambassadeur, devant le
comité des dix-huit puissances sur le désarmement tenue le 27 février 1968, p. 724-730,
et devant la commission politique des Nations Unies, le 14 mai 1968, p. 741-755 (CMI,
annexes 13-20). Le 5 avril 1968, Mme Indira Gandhi, premier ministre, soulignait les
lacunes du TNP et déclarait : « nous serons entièrement guidés par les intérêts bien compris
de notre pays, les considérations liées à notre sécurité nationale » (déclaration du premier
ministre, Mme Indira Gandhi, Lok Sabha, 5 avril 1968, p. 739-741) ; voir CMI,
annexe 21.
    66 CR 2016/4, p. 21, par. 9 (Salve).



                                                                                        214

           armes nucléaires et désarmement (op. ind. sebutinde)                              466

  Le nouveau critère de la « connaissance » aux fins de déterminer
             l’existence d’un différend est étranger
                  à la jurisprudence de la Cour

   30. A ce jour, jamais la Cour n’avait jugé que, pour qu’elle puisse
conclure à l’existence d’un diﬀérend, le demandeur devait démontrer que,
avant le dépôt de la requête, le défendeur « avait connaissance, ou ne pou-
vait pas ne pas avoir connaissance, de ce que ses vues se heurtaient à
l’« opposition manifeste » du demandeur » (arrêt, par. 38). Non seulement
ce nouveau critère est étranger à la jurisprudence établie de la Cour, mais
encore il va directement à l’encontre de ce que celle-ci a dit par le passé, et
ce, sans raison convaincante. Chaque fois qu’il lui a fallu rechercher s’il
existait ou non un diﬀérend, la Cour a souligné que ce point demandait à
être établi objectivement par elle 67 (et non par les parties), et que sa conclu-
sion à cet égard devait reposer sur un examen de fond et non de forme des
faits ou éléments de preuve qui lui avaient été présentés 68. Dans les aﬀaires
du Sud-Ouest africain, elle a ainsi catégoriquement indiqué ce qui suit :
        « La simple aﬃrmation ne suﬃt pas pour prouver l’existence d’un
      diﬀérend, tout comme le simple fait que l’existence d’un diﬀérend est
      contestée ne prouve pas que ce diﬀérend n’existe pas. Il n’est pas
      suﬃsant non plus de démontrer que les intérêts des deux parties à
      une telle aﬀaire sont en conﬂit. Il faut démontrer que la réclamation
      de l’une des parties se heurte à l’opposition manifeste de l’autre. » 69
Dans l’aﬀaire Nicaragua c. Colombie, la Cour a en outre précisé que, « si
la protestation diplomatique oﬃcielle peut constituer un moyen impor-
tant pour une partie de porter à l’attention de l’autre une prétention,
pareille protestation oﬃcielle n’est pas une condition nécessaire » 70.
   31. En introduisant le nouveau critère juridique de la « connaissance »,
la majorité a élevé le seuil requis en matière de preuve ; le demandeur mais
aussi la Cour elle-même devront désormais sonder « l’esprit » de l’Etat
défendeur pour savoir si ce dernier avait ou non connaissance du diﬀé-
rend. Selon moi, cette exigence formaliste est non seulement probléma-
tique, mais aussi en contradiction directe avec le principe énoncé dans
l’aﬀaire Nicaragua c. Colombie précitée, puisque la meilleure manière
pour le demandeur de s’assurer que le défendeur a connaissance du diﬀé-
rend est de lui adresser, d’une façon ou d’une autre, une notiﬁcation for-
melle ou une protestation diplomatique.

   67 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

première phase, avis consultatif, C.I.J. Recueil 1950, p. 74.
   68 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84-85, par. 30.
   69 Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions

préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.
   70 Violations alléguées de droits souverains et d’espaces maritimes dans la mer des Caraïbes

(Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 32, par. 72.

                                                                                             215

          armes nucléaires et désarmement (op. ind. sebutinde)                            467

   32. Il convient également de noter que, au paragraphe 73 de l’arrêt
rendu en l’aﬀaire Nicaragua c. Colombie — auquel la majorité se réfère au
paragraphe 38 du présent arrêt pour justiﬁer l’introduction du nouveau
critère de la « connaissance » —, la Cour ne faisait qu’exposer l’analyse
factuelle à laquelle elle avait procédé pour déterminer s’il existait un dif-
férend dans cette aﬀaire 71 ; elle n’énonçait pas le critère juridique appli-
cable en la matière. Au paragraphe précédent de ce même arrêt, elle avait
d’ailleurs relevé que,
      « si la protestation diplomatique oﬃcielle peut constituer un moyen
      important pour une partie de porter à l’attention de l’autre une pré-
      tention, pareille protestation oﬃcielle n’est pas une condition néces-
      saire … la Cour, lorsqu’elle détermine s’il existe ou non un diﬀérend,
      s’attache au « fond, et non [à la] forme » » 72.
Il apparaît donc clairement que, dans cette aﬀaire, la Cour n’envisageait
pas de transformer une constatation spéciﬁque en une exigence juridique
formelle de notiﬁcation préalable. Selon moi, il serait inopportun de faire
de ce qui était manifestement une observation factuelle un critère juri-
dique strict, ce que la Cour avait alors exclu.
   33. De la même manière, l’arrêt rendu en l’aﬀaire Géorgie c. Fédération
de Russie 73, auquel il est également fait référence au paragraphe 38 du
présent arrêt pour étayer les vues de la majorité, n’était pas applicable et
doit être distingué de la présente espèce. Cette aﬀaire avait trait à l’inter-
prétation et à l’application d’un traité particulier (la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale)
auquel la Géorgie comme la Russie étaient parties. L’article 22 de ce
traité (la clause compromissoire conférant compétence à la Cour) prévoit
expressément que, avant d’introduire une instance devant la Cour, les
parties en litige doivent d’abord tenter de régler le diﬀérend par voie de
négociation ou par d’autres moyens précisés dans la convention 74. Dans
cette aﬀaire, il était donc impératif que le demandeur démontrât qu’il

   71 La citation exacte du paragraphe 73 est : « la Colombie savait que la promulgation du

décret 1946 et son comportement dans les espaces maritimes que la Cour avait reconnus au
Nicaragua dans son arrêt de 2012 se heurtaient à l’opposition manifeste du Nicaragua ». Le
cadre juridique applicable à la question de l’existence d’un diﬀérend est décrit dans Viola-
tions alléguées de droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua
c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26-27, par. 49-52.
    72 Ibid., par. 72.
    73 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 70.
    74 L’article 22 de la convention est ainsi libellé :

         « Tout diﬀérend entre deux ou plusieurs Etats parties touchant l’interprétation
      ou l’application de la présente Convention qui n’aura pas été réglé par voie de négo-
      ciation ou au moyen des procédures expressément prévues par ladite Convention
      sera porté, à la requête de toute partie au diﬀérend, devant la Cour internationale
      de Justice pour qu’elle statue à son sujet, à moins que les parties au diﬀérend ne
      conviennent d’un autre mode de règlement. »

                                                                                          216

        armes nucléaires et désarmement (op. ind. sebutinde)           468

avait, avant de saisir la Cour, non seulement notiﬁé ses réclamations au
défendeur mais aussi que tous deux avaient tenté de négocier pour parve-
nir à un règlement. Il était donc logique que le défendeur eût formelle-
ment « connaissance » de la réclamation du demandeur avant que des
négociations puissent avoir lieu. Cette aﬀaire se distingue nettement de la
présente espèce, dans laquelle il n’existait aucune clause compromissoire
de ce type imposant des négociations préalables, une notiﬁcation formelle
ou pareille « connaissance ». Selon moi, l’aﬀaire Géorgie c. Fédération de
Russie doit donc être distinguée de la présente instance et ne pouvait être
invoquée à l’appui du critère de la « connaissance ».


                               Conclusion

   34. A la lumière des éléments examinés ci-dessus, je considère qu’il
existait, à la date du dépôt de la requête, un diﬀérend entre les Parties
concernant le manquement allégué de l’Inde à une obligation de droit
international coutumier de poursuivre de bonne foi des négociations
conduisant à un désarmement nucléaire dans tous ses aspects, sous un
contrôle international strict et eﬃcace.

                                              (Signé) Julia Sebutinde.




                                                                       217

